Citation Nr: 9926369	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-13 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for clubfeet.

ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to February 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Oakland, 
California Regional Office (RO) rating decision in January 
1997. 

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
(Form 1-9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1998).  The 
Board notes that a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (1998).  

In February 1996, the veteran filed a claim of entitlement to 
service connection for various disabilities, including 
clubfeet, post-traumatic stress disorder (PTSD), and hearing 
loss.  A January 1997 rating decision granted service 
connection for hearing loss and assigned a noncompensable 
evaluation, and denied service connection for clubfeet and 
PTSD.  Later that month, the veteran filed a NOD as to the 
issue of service connection for PTSD.  The veteran filed a 
substantive appeal (Form 1-9) in February 1997, perfecting 
his appeal on the issue of entitlement to service connection 
for PTSD.  In the substantive appeal, the veteran noted his 
disagreement with the denial of service connection for 
clubfeet, and the noncompensable evaluation assigned for his 
service-connected hearing loss.  

Consequently, a May 1997 Statement of the Case (SOC) 
addressed the issues of entitlement to service connection for 
clubfeet, and entitlement to an increased (compensable) 
evaluation for the veteran's service-connected hearing loss.  
Later that month, the veteran submitted a substantive appeal 
(Form 1-9) as to the issue of service connection for 
clubfeet, perfecting his appeal on the issue.  Therein, he 
noted that after reviewing the SOC, he agreed with the 
noncompensable evaluation of his service connected hearing 
loss.

In November 1997, the RO granted service connection for PTSD, 
and assigned a 100% rating from February 27, 1996 to May 1, 
1996, and a 10 percent evaluation beginning on May 1, 1996.  
The veteran filed a NOD with this 10 percent rating in 
December 1997, and filed a substantive appeal (Form 1-9) as 
to the issue in April 1998.  An August 1998 rating decision 
granted a 70 percent evaluation for the veteran's service-
connected PTSD.  In correspondence dated later that month, 
the veteran indicated that he was satisfied with this 
evaluation, and wished to withdraw the issue of entitlement 
to an increased rating for PTSD from appellate review.  The 
Board finds that this constitutes the requisite "writing" 
to withdraw the issue.  Consequently, the only issue 
currently before the Board for review is entitlement to 
service connection for clubfeet.  Accordingly, the Board will 
limit its consideration to that issue.

Lastly, the Board notes that in the veteran's February 1997 
and May 1997 substantive appeals (Form 1-9), the veteran 
checked the boxes indicating that he wished to have a Travel 
Board hearing at the local RO.  However, in June 1997 
correspondence, the veteran withdrew his request for a Travel 
Board hearing.  In view of the foregoing, the Board is 
satisfied that the veteran's Travel Board hearing request has 
been withdrawn.  38 C.F.R. § 20.704(d), (e) (1998).
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is clear, convincing and unrebutted competent 
medical evidence of record establishing that the veteran's 
clubfeet existed prior to service and was not aggravated in 
service.

3.  There is no competent medical evidence of record, nor has 
the veteran  identified as available any other medical 
evidence, that would show either that a bilateral foot 
disorder did not exist prior to service, or that any 
bilateral foot disorder existing prior to service increased 
in severity in service.



CONCLUSIONS OF LAW

1.  The claim for service connection for clubfeet is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.   Assuming a well-grounded claim has been submitted, the 
presumption of soundness at entry into service is rebutted, 
and a pre-existing bilateral foot disorder was not aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131,1132, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Veterans Appeals (Court) has held 
that the basic elements of a well-grounded claim for service 
connection, and the type of evidence required to establish 
each element, are as follows:

(1)  Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994);

(3)  Evidence of a nexus between the in-service injury or 
disease and the current disability (Medical evidence or 
presumption that certain disabilities manifest within certain 
periods are related to service); Grottveit v. Brown, 5 Vet. 
App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  Case 
authority for the use of presumptions to provide a nexus is 
in Traut v. Brown, 6 Vet. App. 495, 497 (1994) and Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends on the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Background

The veteran's October 1962 enlistment examination notes a 
diagnosis of second degree pes planus, asymptomatic.  Service 
medical records are negative for complaints or treatment for 
the veteran's bilateral foot disability.  On separation 
examination in January 1969, the veteran gave a history of 
surgery for clubfeet at age seven.  A diagnosis of clubfeet, 
existed prior to service, was noted.

The veteran filed a claim of entitlement to service 
connection for clubfeet in February 1996.

In a May 1996 Authorization And Consent To Release 
Information To The Department of Veterans Affairs form, the 
veteran noted that he was "born with clubfeet," and 
received treatment for the disorder at the Shriner's Hospital 
in San Francisco, California, "many" times between 1949 and 
1953.  Further, he indicated that he had "several 
operations" on his feet prior to service.  The veteran 
reported receiving treatment for his bilateral foot disorder 
in 1991 or 1992, and stated that his physician told him that 
he should never have been accepted into service.  The veteran 
opined that all of the walking in service, and the poor 
quality of the shoes he was given, aggravated his pre-
existing bilateral foot disability.

VA outpatient records show treatment for various 
disabilities, including clubfeet, from May 1996 to December 
1998.  An August 1996 record notes a history of clubfeet, and 
indicates that the veteran was treating the disorder with 
Ibuprofen.  In November 1997, the veteran sought treatment 
for bilateral foot pain.  He reported that his feet had 
"hurt for years," and indicated that he experienced an 
increase in pain over the previous week.  A history of 
clubfeet was noted.  The physician pointed out that the 
veteran needs special shoes, and indicated that he has had 
new shoes since April 1997.  The pertinent diagnosis was 
history of status post clubfoot surgery.  The examiner 
reported that the veteran had chronic pain, and experienced 
an increase in pain one week earlier after going to a new job 
which entailed "standing all the time." 

In January 1998, the veteran presented for treatment with 
complaints of bilateral foot pain.  He gave a history of 
clubfeet repair at age three.  A physical examination 
revealed pes planus of the right foot, and pes cavus of the 
left foot.  Scars were noted on the posterior of both legs, 
corresponding to the clubfeet surgery.  A reduction in muscle 
bulk of the lower extremities was noted bilaterally.  The 
diagnostic impression was pes planus and pes cavus.

A VA examination report, dated in July 1998, notes that the 
veteran's claims folder was reviewed by the examiner prior to 
the examination.  The veteran gave a history of undergoing 
"operations on his feet in the 1950's" at the Shriner's 
Hospital in San Francisco, California.  He denied having 
surgery on his feet either in service, or subsequent to his 
discharge.  He reported foot pain, particularly with 
prolonged walking or standing, and indicated that he treated 
the pain with Ibuprofen and Elavil.  On physical examination, 
the veteran was noted to be a pleasant, cooperative, lean, 
middle-aged, white man who walked with a left leg limp.  
Examination of the right foot revealed pes planus with 
complete loss of the longitudinal arch.  The left foot was 
noted to have a normal arch.  Weight was borne over the 
calcanei bilaterally, and there was no inward bowing of the 
Achilles tendons bilaterally.  There was no tenderness on 
either the dorsum or the plantar surface, and there were no 
excessive callosities.  X-rays showed a mild clubfoot 
deformity bilaterally.  The final assessment was status 
postoperative bilateral clubfeet; and right pes planus.  The 
examiner commented that there was no evidence to show that 
the veteran's pre-existing clubfeet were aggravated while in 
service.

A November 1998 VA outpatient treatment record notes that the 
veteran was happy with his shoes.  Physical examination 
showed a loss of muscle bulk of the right lower extremity 
below the calf, and left lower extremity nerve damage.  The 
record notes that the veteran's right forefoot was narrow 
with curled 2-5 toes, especially the 4th and 5th toes.  The 
physician reported that the objective findings were 
inconsistent with the EMG and the veteran's history.  There 
were no plantar calluses, and toenails were noted to be 
normal.  The final assessment was diabetes mellitus, or nerve 
damage; and loss of muscle bulk.

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b).  The presumption of 
soundness at entry attaches only where there has been an 
induction examination in which the later complained of 
disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).

While asymptomatic, second-degree pes planus was noted on the 
October 1962 entrance examination, clubfeet was not diagnosed 
at that time.  Therefore, the presumption of soundness arose.  
The Board notes that the veteran gave a history of surgery 
for clubfeet at age seven on separation examination in 
January 1969, and the examiner expressly found that the 
veteran's disability existed prior to service.  Moreover, the 
veteran gave a long history of treatment for clubfeet prior 
to service in the May 1996 Authorization And Consent To 
Release Information To The Department of Veterans Affairs 
form, and has consistently stated that his clubfeet existed 
prior to entry when seeking medical treatment for his 
bilateral foot disorder.  The Board concludes that the 
evidence as a whole unequivocally demonstrates that the 
veteran's clubfeet existed prior to the veteran's October 
1962 entry into active duty.  The sole question for decision, 
therefore, is whether competent evidence has been submitted 
that tends to show that the veteran's pre-existing disability 
was aggravated during service within the meaning of 
applicable law and regulations.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1998).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Id.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Id.  

The evidence in this case, viewed as a whole, reflects that 
the veteran entered service with a history of clubfeet, and 
that he underwent surgery at age seven to correct this 
bilateral foot disorder.  Service medical records are 
negative for treatment of the veteran's clubfeet, and the 
record first shows treatment for this disorder more than 27 
years after his discharge from service.  The Board notes that 
the veteran has opined that his condition increased in 
severity during and as a result of service.  The Board has 
not the slightest doubt that the veteran is sincere in his 
belief, nor does or can the Board challenge his capacity to 
provide competent evidence as to manifestation perceptible to 
a lay party.  The question of whether certain manifestations, 
even those perceptible by a lay party, represent a specific 
disorder, as well as the question of whether a pre-existing 
disorder increased in severity, are both matters requiring 
medical expertise that the veteran does not possess.  

What is decisive in this case is that the competent medical 
evidence currently of record on the determinative questions 
in this case is against the claim.  After reviewing the 
veteran's claims folder, the examiner who performed the July 
1998 VA examination pointed out that there is no evidence to 
show that the veteran's pre-existing clubfeet were aggravated 
while in service.  This is the only medical opinion of record 
on whether the disorder increased in severity.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  The presumption of 
aggravation by clear and unmistakable evidence, therefore, 
need not be rebutted.  

The Board is compelled to find that the veteran's clubfeet 
unequivocally existed prior to his October 1962 entry into 
active service, and that there is no competent evidence of 
aggravation.  Rather the only competent evidence to address 
that matter is the July 1998 VA examination report that 
clearly is against a finding of aggravation.  Consequently, 
service connection could not be awarded on the merits, and it 
would appear that the current record could not be held to 
create a well-grounded claim.  38 U.S.C.A. §§ 1110, 1111, 
1131,1132, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306.  

The Board again must emphasize that there is no doubt about 
the good faith of the veteran in bringing this claim.  If the 
veteran wishes to pursue this matter further, however, he is 
advised that he must secure competent medical evidence that 
either would support the conclusion that his clubfeet did not 
pre-exist service, or if it did, that it increased in 
severity in service beyond the natural progression, if any, 
of the disorder.



ORDER

Entitlement to service connection for clubfeet is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

